DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Clams 1-14, 16-20 are pending in this instant application. Claims 1-14 are amended. Claims 16-20 are newly added.
Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. Limitation first and second set of tiles in the amended claim 1, is indeed found in D’Acunto. E.g. Regions of Interest (ROI), as shown in figs. 9-13, can further be divided into subregions or tiles (see ¶0060, 0063, ¶0084, ¶0189). E.g. in ¶0084, D’Acunto discloses,
The ROIs illustrated in FIGS. 3 and 4 are defined such that the shape of the ROI does not change as a function of the position of the ROI on the sphere. This way a consistently shaped ROI may be defined on the sphere. This is in contrast to the shape of subregions (tiles) of spherical video data as signaled to the client device in so-called spatial relationship descriptor (SRD) for VR applications as described in MPEG contribution ISO/IEC JTCC1/SC29/WG11 MPEG2016/m38605 wherein tiles on a sphere are defined as so-called longitude-latitude rectangles wherein, only lines of longitude (defining the height of the rectangle) are great circle arcs and lines of latitude (defining the width of the square) are not (these are lines of a small circle).
Indicating that ROI’s depicted in figs. 9-13, is further dividable into tiles, wherein tiles are defined based on latitude and longitudes. Spherical video is divided into tile streams, and the overlapping tile streams are sent to the client based on the selected ROI (abstract).
 	Pursuant to amendments made, Examiner now distinguishing between Regions (e.g. ROI) and subregions (e.g. tiles) in meeting the limitation as recited. Examiner brings, Yip (US 2018/0199024) to show that plurality of tiles within same pair of latitudes make common shaped set of tiles.
For details see the rejection below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 11, 14, 18-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by D'Acunto et al. (US 2019/0238861, hereinafter D'Acunto) in view of Yip (US 2018/0199024).
            Regarding claim 1, D’Acunto discloses a method for tiling with plurality of tiles a sphere representing a scene of a spherical immersive content, said method (abstract, ¶0001, ¶0012, claim 1 and dependents, content is spherical, virtual, and immersive, ¶0199, fig. 7) comprising:
            spatially splitting the scene of the spherical multimedia content with at least a first set of tiles and a second set of tiles, the tiles in the first set having a first shape on the sphere and the tiles in the second set having a second shape on the sphere, the second shape being different from the first shape (spherical multimedia content of the scene is spatially splitted in at least equatorial regions resolved in Left, Right, Front, and Back portion and a polar region, resolved in top and bottom regions, fig. 13; ¶0170 - ¶0190. Sides of the cube are in turn divided into tiles – ¶0189. Also see figs. 3, 4 and ¶0084, to see how a Region of Interest (ROI) is further subdivided into tiles and/or subregions based on latitudes and longitudes.
The ROIs illustrated in FIGS. 3 and 4 are defined such that the shape of the ROI does not change as a function of the position of the ROI on the sphere. This way a consistently shaped ROI may be defined on the sphere. This is in contrast to the shape of subregions (tiles) of spherical video data as signaled to the client device in so-called spatial relationship descriptor (SRD) for VR applications as described in MPEG contribution ISO/IEC JTCC1/SC29/WG11 MPEG2016/m38605 wherein tiles on a sphere are defined as so-called longitude-latitude rectangles wherein, only lines of longitude (defining the height of the rectangle) are great circle arcs and lines of latitude (defining the width of the square) are not (these are lines of a small circle) – ¶0084. Since shapes of the tiles are defined by the latitudes and longitudes as described in ¶0084, it is understood that different tiles in different sections of the sphere would be different).
D’Acunto is not found disclosing explicitly that the first and second set of tiles have respective common shape and wherein a plurality of the tiles in the first set are arranged along each of at least two different parallel lines on the sphere, although disclosure in ¶0084 allows one of ordinary skill in the art to split the tiles in arbitrary sizes and shapes based on spatial relationship descriptor (SRD).
Yip discloses a spherical 3D image 710 may be split into a plurality of tiles so that the tiles have the same angular range in latitude and the same angular range in longitude. Each of the plurality of tiles may be assigned an index (see fig. 7, ¶0044-0047). It is clear from fig. 7, that particular tiles 715 have a common shape wherein a plurality of the tiles in the first set are arranged along each of at least two different parallel lines on the sphere.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D’Acunto to include the teaching of Yip of having common shapes of tiles that are bound within a pair of latitude lines, to obtain, the first and second set of tiles have respective common shape and wherein a plurality of the tiles in the first set are arranged along each of at least two different parallel lines on the sphere, because, Yip divides the spherical video according to the indication provided in D’Acunto (¶0084) in a specific manner that yields efficient exchange of tiled video streaming.
            Regarding claim 11, D’Acunto discloses a network equipment (HMD of fig. 1 and/or client device 2201-3 of fig. 2, and/or client 702+718 of fig. 7, and/or system 1500 of fig. 15) configured for tiling with a plurality of tiles a sphere representing a scene of a spherical immersive content (FIG. 1 depicts a user wearing a video processing device, e.g. a head mounted device 102, which is configured to request and receive spherical content from the network and to render spherical content to a user 104 – ¶0058, fig. 1.
receiving region of interest (ROI) information associated with a ROI in a spherical representation of video data, the ROI information including a spherical ROI coordinate associated with a position of the ROI; receiving a manifest file comprising one or more tile stream identifiers for identifying one or more tile streams, each tile stream comprising spherical video data of a tile on the spherical surface, each tile defining a subpart on the spherical surface – abstract. Spherical content can be fully or partially immersive, ¶0196, ¶0199… etc.
Also see video streaming system of fig. 2, which is a system for delivering spherical immersive video to a client device, ¶0062-0065, fig. 2.
Also see system 1500 of fig. 15, that realizes the invention and is connectable through network, by network adapter 1516, ¶0211-0213),
            said network equipment (e.g. any all of HMD of fig. 1 and/or client device 2201-3 of fig. 2, and/or client 702+718 of fig. 7, and/or system 1500 of fig. 15) comprising at least one memory (memory 1504, ¶0211, fig. 15) and at least one processing circuitry (processor 1502, fig. 15, ¶0211) configured to spatially split the scene of the spherical multimedia content with at least a first set of tiles and a second set of tiles, the tiles in the first set having a first shape on the sphere and the tiles in the second set having a second shape on the sphere, the second shape being different from the first shape (spherical multimedia content of the scene is spatially splitted in at least equatorial tiles resolved in Left, Right, Front, and Back portion and a polar tiles, resolved in top and bottom tiles, fig. 13; ¶0170 - ¶0190. Sides of the cube are in turn divided into tiles – ¶0189. Also see figs. 3, 4 and ¶0084, to see how a Region of Interest (ROI) is further subdivided into tiles and/or subregions based on latitudes and longitudes.
The ROIs illustrated in FIGS. 3 and 4 are defined such that the shape of the ROI does not change as a function of the position of the ROI on the sphere. This way a consistently shaped ROI may be defined on the sphere. This is in contrast to the shape of subregions (tiles) of spherical video data as signaled to the client device in so-called spatial relationship descriptor (SRD) for VR applications as described in MPEG contribution ISO/IEC JTCC1/SC29/WG11 MPEG2016/m38605 wherein tiles on a sphere are defined as so-called longitude-latitude rectangles wherein, only lines of longitude (defining the height of the rectangle) are great circle arcs and lines of latitude (defining the width of the square) are not (these are lines of a small circle) – ¶0084. Since shapes of the tiles are defined by the latitudes and longitudes as described in ¶0084, it is understood that different tiles in different sections of the sphere would be different).  
D’Acunto is not found disclosing explicitly that the first and second set of tiles have respective common shape and wherein a plurality of the tiles in the first set are arranged along each of at least two different parallel lines on the sphere, although disclosure in ¶0084 allows one of ordinary skill in the art to split the tiles in arbitrary sizes and shapes based on spatial relationship descriptor (SRD).
Yip discloses a spherical 3D image 710 may be split into a plurality of tiles so that the tiles have the same angular range in latitude and the same angular range in longitude. Each of the plurality of tiles may be assigned an index (see fig. 7, ¶0044-0047). It is clear from fig. 7, that particular tiles 715 have a common shape wherein a plurality of the tiles in the first set are arranged along each of at least two different parallel lines on the sphere.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D’Acunto to include the teaching of Yip of having common shapes of tiles that are bound within a pair of latitude lines, to obtain, the first and second set of tiles have respective common shape and wherein a plurality of the tiles in the first set are arranged along each of at least two different parallel lines on the sphere, because, Yip divides the spherical video according to the indication provided in D’Acunto (¶0084) in a specific manner that yields efficient exchange of tiled video streaming.
            Regarding claim 14, D’Acunto discloses a method to be implemented at a terminal configured to be in communication with a network equipment (300) (HMD of fig. 1 and/or client device 2201-3 of fig. 2, and/or client 702+718 of fig. 7, and/or system 1500 of fig. 15) to receive a spherical immersive content with a scene represented by a sphere (FIG. 1 depicts a user wearing a video processing device, e.g. a head mounted device 102, which is configured to request and receive spherical content from the network and to render spherical content to a user 104 – ¶0058, fig. 1.
receiving region of interest (ROI) information associated with a ROI in a spherical representation of video data, the ROI information including a spherical ROI coordinate associated with a position of the ROI; receiving a manifest file comprising one or more tile stream identifiers for identifying one or more tile streams, each tile stream comprising spherical video data of a tile on the spherical surface, each tile defining a subpart on the spherical surface – abstract. Spherical content can be fully or partially immersive, ¶0196, ¶0199… etc.
Also see video streaming system of fig. 2, which is a system for delivering spherical immersive video to a client device, ¶0062-0065, fig. 2.
Also see system 1500 of fig. 15, that realizes the invention and is connectable through network, by network adapter 1516, ¶0211-0213),
            wherein the method comprises receiving information on a tiling of the scene with a plurality of tiles from the network equipment (abstract), the tiling spatially splitting the scene of the spherical multimedia content with at least a first set of tiles and a second set of tiles, the tiles in the first set having a first shape on the sphere and the tiles in the second set having a second shape on the sphere, the second shape being different from the first shape (spherical multimedia content of the scene is spatially splitted in at least equatorial tiles resolved in Left, Right, Front, and Back portion and a polar tiles, resolved in top and bottom tiles, fig. 13; ¶0175 - ¶0190. Sides of the cube are in turn divided into tiles – ¶0189. Also see figs. 3, 4 and ¶0084, to see how a Region of Interest (ROI) is further subdivided into tiles and/or subregions based on latitudes and longitudes.
The ROIs illustrated in FIGS. 3 and 4 are defined such that the shape of the ROI does not change as a function of the position of the ROI on the sphere. This way a consistently shaped ROI may be defined on the sphere. This is in contrast to the shape of subregions (tiles) of spherical video data as signaled to the client device in so-called spatial relationship descriptor (SRD) for VR applications as described in MPEG contribution ISO/IEC JTCC1/SC29/WG11 MPEG2016/m38605 wherein tiles on a sphere are defined as so-called longitude-latitude rectangles wherein, only lines of longitude (defining the height of the rectangle) are great circle arcs and lines of latitude (defining the width of the square) are not (these are lines of a small circle) – ¶0084. Since shapes of the tiles are defined by the latitudes and longitudes as described in ¶0084, it is understood that different tiles in different sections of the sphere would be different).  
D’Acunto is not found disclosing explicitly that the first and second set of tiles have respective common shape and wherein a plurality of the tiles in the first set are arranged along each of at least two different parallel lines on the sphere, although disclosure in ¶0084 allows one of ordinary skill in the art to split the tiles in arbitrary sizes and shapes based on spatial relationship descriptor (SRD).
Yip discloses a spherical 3D image 710 may be split into a plurality of tiles so that the tiles have the same angular range in latitude and the same angular range in longitude. Each of the plurality of tiles may be assigned an index (see fig. 7, ¶0044-0047). It is clear from fig. 7, that particular tiles 715 have a common shape wherein a plurality of the tiles in the first set are arranged along each of at least two different parallel lines on the sphere.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D’Acunto to include the teaching of Yip of having common shapes of tiles that are bound within a pair of latitude lines, to obtain, the first and second set of tiles have respective common shape and wherein a plurality of the tiles in the first set are arranged along each of at least two different parallel lines on the sphere, because, Yip divides the spherical video according to the indication provided in D’Acunto (¶0084) in a specific manner that yields efficient exchange of tiled video streaming.
	Regarding claim 18, D'Acunto in view of Yip discloses the method according to claim 1, wherein the scene of the spherical multimedia content is spatially split only among the first set of tiles and the second set of tiles (as combined with Yip, the polar and equatorial regions of D'Acunto would result in first and second set of tiles located in equatorial and polar regions only; see fig. 13 of D'Acunto).  
 	Regarding claim 19, D'Acunto in view of Yip discloses the network equipment according to claim 11, wherein the scene of the spherical multimedia content is spatially split only among the first set of tiles and the second set of tiles (as combined with Yip, the polar and equatorial regions of D'Acunto would result in first and second set of tiles located in equatorial and polar regions only; see fig. 13 of D'Acunto).  
Regarding claim 20, D'Acunto in view of Yip discloses the method according to claim 14, wherein the scene of the spherical multimedia content is spatially split only among the first set of tiles and the second set of tiles (as combined with Yip, the polar and equatorial regions of D'Acunto would result in first and second set of tiles located in equatorial and polar regions only; see fig. 13 of D'Acunto).
 	Claims 2, 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over D'Acunto in view of Yip and further in view of YAKISHYN et al. (US 2019/0033962, hereinafter YAKISHYN).
            Regarding claim 2, D’Acunto in view of Yip discloses method according to claim 1, comprising:
            obtaining an altitude (θj) for each parallel line (Lj) of the sphere comprising one or several centroids (Cij) of the tiles of the first set, each tile of the first set having a tile horizontal angular amplitude (φtile) and a tile vertical angular amplitude (θtile) (In an embodiment, the ROI on a sphere may have the shape of a spherical polygon. For these polygons, it holds that each side is defined a line segment of a great-circle. For example, FIG. 3A depicts a spherical polygon that has the shape of a rectangular on a sphere. In an embodiment, a number of angular coordinates may be used to define a such rectangular spherical polygon. In an embodiment, five angular coordinates may be used to define a rectangular ROI on the sphere, including: θ, φ, Ψ, the three yaw-pitch-roll angles to indicate the center and orientation of the ROI and the parameters w, h: where w represents the ROI's width in degrees of arc and h represents the ROI's height in degrees of arc – ¶0077. First set of tile is understood as the spherical polygon used for the equatorial regions, as depicted in figs. 13. Also see ¶0175-¶0184.
As described above, a rectangular ROI may be characterized by the following angular parameters: (θ, φ, Ψ, w, h). In the case of the ROI of FIG. 10A, these parameters may be (120,0,0, 120, 90) meaning that the ROI is centered in (120, 0), it has a roll degree of 0, and a size of (120, 90) – ¶0133);
            obtaining an angular position (φij) for each centroid (Cij) of the tiles of first set arranged on the parallel lines (Lj) (…receiving region of interest (ROI) information associated with a ROI in a spherical representation of video data, the ROI information including a spherical ROI coordinate associated with a position of the ROI; receiving a manifest file comprising one or more tile stream identifiers for identifying one or more tile streams, each tile stream comprising spherical video data of a tile on the spherical surface, each tile defining a subpart on the spherical surface… – abstract.
..the boundary information may comprise one or more further ROI coordinates, wherein the ROI coordinate defines a center of the ROI area and wherein the one or more further ROI coordinates define one or more points on the boundary of the ROI, preferably the boundary having a predetermined shape, including at least one of: a circle, square, ellipse, rectangular, a triangle – ¶0026.
The manifest file may define one or more tile stream identifiers for identifying tile streams, each tile stream comprises transformed spherical video data of a tile on the spherical surface wherein each tile defines a subpart on the spherical surface. The transformed spherical video data may result from transforming the spherical video data, which may at least in include a projection of the spherical video data onto a 2D flat plane. The manifest file may further comprising spatial description information for signaling the client apparatus information on the position of the tiles on the spherical surface – ¶0105. Also see ¶0075-0077, ¶0102, ¶0175-0184).
            D'Acunto is not found disclosing explicitly that applying first rotation matrices to a reference tile of first shape to obtain the tiles of the first set, each of said first rotation matrices depending on the obtained altitude (θj) and angular position (φij) of the centroid (Cij) of a corresponding tile of first set to be obtained.
            However, YAKISHYN discloses a VR system (abstract, ¶0005, figs. 7, 8), where a transformed tile (e.g. first frame) can be computed from a reference tile (e.g. second frame), when initial points (x, y, e.g. reasonably understood as center Cij) is rotated by θ radians (understood as angular position (φij)) and translated by tx and ty (understood as altitude (θj)) (see ¶0081-0082. Also see ¶0075-0080).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D'Acunto using the approach of using Matrix manipulation to obtain, each of the shifted, rotated and transformed tiles as necessary, to obtain, applying first rotation matrices to a reference tile of first shape to obtain the tiles of the first set, each of said first rotation matrices depending on the obtained altitude (θj) and angular position (φij) of the centroid (Cij) of a corresponding tile of first set to be obtained, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, using Matrix operations to obtain rotated tiles and its necessary coordinates makes the overall operation faster.
            Regarding claim 4, D’Acunto in view of YAKISHYN discloses the method according to claim 2, wherein the equator area comprises a number of parallel lines (Lj) depending on the vertical angular amplitude (θtile) of the tiles of the first set ( D’Acunto: In an embodiment, the ROI on a sphere may have the shape of a spherical polygon. For these polygons, it holds that each side is defined a line segment of a great-circle. For example, FIG. 3A depicts a spherical polygon that has the shape of a rectangular on a sphere. In an embodiment, a number of angular coordinates may be used to define a such rectangular spherical polygon. In an embodiment, five angular coordinates may be used to define a rectangular ROI on the sphere, including: θ, φ, Ψ, the three yaw-pitch-roll angles to indicate the center and orientation of the ROI and the parameters w, h: where w represents the ROI's width in degrees of arc and h represents the ROI's height in degrees of arc – ¶0077.
In the example of FIG. 5 the ROI is positioned along the equator of the sphere. The corresponding 2D mapped ROI is located at a position that corresponds with a position along the equator. FIG. 6 depicts the same ROI which is now moved in a direction towards the north pole of the sphere. In that case, the corresponding 2D mapped ROI will also move to a position close to the north pole. Due to the 2D mapping, the shape of the 2D mapped ROI changes as a function of the position of the ROI on the sphere. This effect needs to be taken into effect when selecting spherical video on the basis of a ROI – ¶0087. Also see figs. 3-6, 9, 13 etc.).  
            Regarding claim 5, D’Acunto discloses the method according to claim 1, comprising:  
            obtaining an altitude (θj) for each parallel line (Lj) of the sphere comprising one or several centroids (Cij) of the tiles of the second set, each tile of the second set a tile horizontal angular amplitude (Ωtile) and a tile vertical angular amplitude (Ωtile) (In an embodiment, three angular parameters (a spherical ROI coordinate) may be used to indicate the position of the ROI on the sphere. In an embodiment, the three yaw-pitch-roll angles (.theta., .phi., .psi.) may be used to indicate the center and orientation of the ROI – ¶0075. Also see, ¶0077.
As described above, a rectangular ROI may be characterized by the following angular parameters: (θ, φ, Ψ, w, h). In the case of the ROI of FIG. 10A, these parameters may be (120, 0, 0, 120, 90) meaning that the ROI is centered in (120, 0), it has a roll degree of 0, and a size of (120, 90) – ¶0133. Also see ¶0102-0103.
Such mapping results into a video picture comprising a front-, left-, right- and back-side of the sphere, wherein towards the north and south pole objects (pixels) get distorted in the picture due to the projection – ¶0086.
The corresponding 2D mapped ROI is located at a position that corresponds with a position along the equator. FIG. 6 depicts the same ROI which is now moved in a direction towards the north pole of the sphere. In that case, the corresponding 2D mapped ROI will also move to a position close to the north pole. Due to the 2D mapping, the shape of the 2D mapped ROI changes as a function of the position of the ROI on the sphere. This effect needs to be taken into effect when selecting spherical video on the basis of a ROI – ¶0087
Also see ¶0157-¶0167 for defining the parameters for polar tiles, which could be of any arbitrary shaped polygon, including square.
Also see ¶0176-0184 and fig. 13, to see two different types of regions, e.g. equatorial and polar regions having different tiling schema. Top and bottom projections are made of set 2 tiles located at Polar Regions. Left, right, front and back projections understood made op with set 1 tiles, located at equatorial regions);
            obtaining an angular position (φij) for each centroid (Cij) of the tiles of second set arranged on the parallel lines (Lj) (…receiving region of interest (ROI) information associated with a ROI in a spherical representation of video data, the ROI information including a spherical ROI coordinate associated with a position of the ROI; receiving a manifest file comprising one or more tile stream identifiers for identifying one or more tile streams, each tile stream comprising spherical video data of a tile on the spherical surface, each tile defining a subpart on the spherical surface… – abstract.
..the boundary information may comprise one or more further ROI coordinates, wherein the ROI coordinate defines a center of the ROI area and wherein the one or more further ROI coordinates define one or more points on the boundary of the ROI, preferably the boundary having a predetermined shape, including at least one of: a circle, square, ellipse, rectangular, a triangle – ¶0026.
The manifest file may define one or more tile stream identifiers for identifying tile streams, each tile stream comprises transformed spherical video data of a tile on the spherical surface wherein each tile defines a subpart on the spherical surface. The transformed spherical video data may result from transforming the spherical video data, which may at least in include a projection of the spherical video data onto a 2D flat plane. The manifest file may further comprising spatial description information for signaling the client apparatus information on the position of the tiles on the spherical surface – ¶0105. Also see ¶0075-0077, ¶0102, ¶0175-0184
FIG. 12B depicts an example wherein the ROI's centre is positioned at one of the poles, in this case the north pole – ¶0153).
            D'Acunto is not found disclosing explicitly that applying second rotation matrices to a reference tile of the second shape to obtain the tiles of the second set, each of said second rotation matrices depending on the obtained altitude (θj) and angular position (φij) of the centroid (Cij) of a corresponding tile of second set to be obtained.  
            However, YAKISHYN discloses a VR system (abstract, ¶0005, figs. 7, 8), where a transformed tile (e.g. first frame) can be computed from a reference tile (e.g. second frame), when initial points (x, y, e.g. reasonably understood as center Cij) is rotated by θ radians (understood as angular position (φij)) and translated by tx and ty (understood as altitude (θj)) (see ¶0081-0082. Also see ¶0075-0080).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D'Acunto using the approach of using Matrix manipulation to obtain, applying second rotation matrices to a reference tile of second shape to obtain the tiles of the second set, each of said second rotation matrices depending on the obtained altitude (θj) and angular position (φij) of the centroid (Cij) of a corresponding tile of second set to be obtained, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, using Matrix operations to obtain rotated tiles and its necessary coordinates makes the overall operation faster.
            Regarding claim 7, D’Acunto in view of YAKISHYN discloses the method according to claim 6, wherein a pole area comprises a number of parallel lines (Lj) depending on the vertical angular amplitude (Ωtile) of the tiles of the second set (D’Acunto: In an embodiment, the ROI on a sphere may have the shape of a spherical polygon. For these polygons, it holds that each side is defined a line segment of a great-circle. For example, FIG. 3A depicts a spherical polygon that has the shape of a rectangular on a sphere. In an embodiment, a number of angular coordinates may be used to define a  such rectangular spherical polygon. In an embodiment, five angular coordinates may be used to define a rectangular ROI on the sphere, including: θ, φ, Ψ, the three yaw-pitch-roll angles to indicate the center and orientation of the ROI and the parameters w, h: where w represents the ROI's width in degrees of arc and h represents the ROI's height in degrees of arc – ¶0077.
In the example of FIG. 5 the ROI is positioned along the equator of the sphere. The corresponding 2D mapped ROI is located at a position that corresponds with a position along the equator. FIG. 6 depicts the same ROI which is now moved in a direction towards the north pole of the sphere. In that case, the corresponding 2D mapped ROI will also move to a position close to the north pole. Due to the 2D mapping, the shape of the 2D mapped ROI changes as a function of the position of the ROI on the sphere. This effect needs to be taken into effect when selecting spherical video on the basis of a ROI – ¶0087. Also see figs. 3-6, 9, 13 etc).  
            Claims 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over D'Acunto in view of YAKISHYN and further in view of Basic Rotations (Wikipedia resource about rotational matrix, https://en.wikipedia.org/wiki/Rotation_matrix. A snapshot of Dec, 2nd 2017 is attached herewith using Wayback Machine, https://archive.org/web/; hereinafter BR).
            Regarding claim 3, D’Acunto in view of Yip and YAKISHYN discloses the method according to claim 2.
YAKISHYN further discloses, in ¶0078, “Further, the matrix of R for rotation values may be a matrix of AXY (Equation 19) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the x-axis, and rotates the vector by θ (radian) with respect to the y-axis. The matrix of R for rotation values may be a matrix of AXZ (Equation 20) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the z-axis, and rotates the vector by Ψ(radian) with respect to the z-axis. The matrix of R for rotation values may be a matrix of AYZ (Equation 21) that rotates the vector by θ (radian) in the direction of the right-hand rule with respect to the y-axis, and rotates the vector by Ψ (radian) with respect to the z-axis. The matrix of R for rotation values may be a matrix of A (Equation 22) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the x-axis, rotates the vector by θ (radian) in the direction of the right-hand rule with respect to the y-axis, and rotates the vector by Ω (radian) with respect to the z-axis”.
From ¶0078 indication of successive rotations around X and Y axis is anticipated. It is also understood that an equivalent rotation matrix can result in products of rotation matrices that rotate a point around a rotation axis. However, and explicit mention of product of rotation matrices to obtain an equivalent matrix is not found in YAKISHYN.
However, BR discloses that general rotation around any arbitrary number of axis can eventually be found by a product of matrices (see BR in entirety, especially General Rotations section). If rotation around a particular axis is not sought that particular matrix become a Unity matrix and the product of 3 matrices eventually become product of 2 matrices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to apply the two rotational matrices of YAKISHYN that rotates a point on a tile around X and Y axis in view of the Matrix multiplication disclosed in BR, to obtain, wherein each of said first rotation matrices is a first matrix product of two rotation matrices defined by the following equation:
                    Rotij = Rot(y, φij) * Rot(x, θj)
 wherein:
            Rotij is the first matrix product,
            Rot(x, θj) is a rotation matrix associated with a rotation of an angle (θj) around an axis x of an orthogonal system of axes x,y,z (R(O,x,y,z)) arranged at a center (O) of the sphere (500),
            Rot(y, φij) is a rotation matrix associated with a rotation of an angle (φij) around the axis y of the orthogonal system.  
            The above combination is obvious because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, rotating a point or a tile, using rotation matrices by desired amount around any arbitrary axes of choice is well known practice used in the art yielding predictable results.
            Regarding claim 6, D’Acunto in view of Yip and YAKISHYN discloses the method according to claim 5.
YAKISHYN further discloses, in ¶0078, “Further, the matrix of R for rotation values may be a matrix of AXY (Equation 19) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the x-axis, and rotates the vector by θ (radian) with respect to the y-axis. The matrix of R for rotation values may be a matrix of AXZ (Equation 20) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the z-axis, and rotates the vector by Ψ(radian) with respect to the z-axis. The matrix of R for rotation values may be a matrix of AYZ (Equation 21) that rotates the vector by θ (radian) in the direction of the right-hand rule with respect to the y-axis, and rotates the vector by Ψ (radian) with respect to the z-axis. The matrix of R for rotation values may be a matrix of A (Equation 22) that rotates the vector by φ (radian) in the direction of the right-hand rule with respect to the x-axis, rotates the vector by θ (radian) in the direction of the right-hand rule with respect to the y-axis, and rotates the vector by Ω (radian) with respect to the z-axis”.
From ¶0078 indication of successive rotations around X and Y axis is anticipated. It is also understood that an equivalent rotation matrix can result in products of rotation matrices that rotate a point around a rotation axis. However, and explicit mention of product of rotation matrices to obtain an equivalent matrix is not found in YAKISHYN.
However, BR discloses that general rotation around any arbitrary number of axis can eventually be found by a product of matrices (see BR in entirety, especially General Rotations section). If rotation around a particular axis is not sought that particular matrix become a Unity matrix and the product of 3 matrices eventually become product of 2 matrices.
It is clear from ¶0078 that, successive rotations around X and Y axis would result in multiplication of at least Rot(x, θj) and Rot(y, φij) matrices. The final rotation matrix, i.e. a rotation of +90 and/or -90 to transport a patch to the polar region is indicated in D’Acunto (¶0153-0159).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to apply the three rotational matrices of YAKISHYN that rotates a point on a tile around X and Y axis in view of the Matrix multiplication disclosed in BR, to obtain, wherein each of said second rotation matrices is a second matrix product of three rotation matrices defined by the following equation:
                    Rot’ ij = Rot(x, Ψ i) x Rot(y, φij) x Rot(x, θj)
wherein:
            Rot'ij is the second matrix product,
            Rot(x, θj) is a rotation matrix associated with a rotation of an angle (θj) around an axis x of an orthogonal system of axes x,y,z (R(O,x,y,z)) arranged at a center of the sphere (500),
            Rot(y, φij) is a rotation matrix associated with a rotation of an angle (φij) around the axis y of the orthogonal system,
            Rot(x, Ψi) is a rotation matrix associated with a rotation of an angle (Ψi) around the axis x of the orthogonal system equals to + 90o or – 90o.
The above combination is obvious because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, rotating a point or a tile, using rotation matrices by desired amount around any arbitrary axes of choice is well known practice used in the art yielding predictable results.
            Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over D'Acunto in view of Yip, and further in view of Wen et al. (WO 2017/127816, document available under IDS provided by Applicant on 7/22/2020).
            Regarding claim 8, D’Acunto in view of Yip discloses the method according to claim 1, except, wherein the plurality of tiles are distributed amongst three different areas of the sphere.
However, Wen discloses that encoding and streaming device and method for 360o video (abstract), where, besides the equatorial and polar zoning, additional zoning of the spherical video is proposed and implemented as can be seen from figs. 2b, 8, etc. Also see ¶55, ¶0067-69 …etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D’Acunto in view of Yip to include the teaching of Wen of further segmenting the spherical video for encoding and streaming beside only equatorial and polar regions, to obtain, wherein the plurality of tiles of the set of tiles are distributed amongst three different areas of the sphere, because, such modification would enhance the versatility of the overall system.
            Regarding claim 9, D’Acunto in view of Yip and Wen discloses the method according to claim 8, wherein the three areas comprise an equator area surrounding the equator (Lo) of the sphere and two pole areas arranged at the poles (P) of the sphere (Wen: figs. 2b, 8, see ¶55, ¶0067-69 …etc).  
            Regarding claim 12, D’Acunto in view of Yip discloses the network equipment according to claim 11, except, wherein the plurality of tiles are distributed amongst three areas on the scene.  
            However, Wen discloses that encoding and streaming device and method for 360o video (abstract), where, besides the equatorial and polar zoning, additional zoning of the spherical video is proposed and implemented as can be seen from figs. 2b, 8, etc. Also see ¶55, ¶0067-69 …etc.
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D’Acunto in view of Yip to include the teaching of Wen of further segmenting the spherical video for encoding and streaming beside only equatorial and polar regions, to obtain, wherein the tiles of the set of tiles are distributed amongst three areas on the scene, because, such modification would enhance the versatility of the overall system.
            Regarding claim 13, D’Acunto in view Yip and Wen discloses the network equipment according to claim 12, wherein the three areas comprise an equator area surrounding the equator of the sphere and two pole areas arranged at the poles of the sphere (Wen: figs. 2b, 8, see ¶55, ¶0067-69 …etc.).  
            Claims 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over D'Acunto in view of Yip and further in view of Van Der Auwera et al. (US 2018/0276789, has provisional app date of March 22, 2017. Copy of provisional application 62/475,103 is attached herewith. Citation is provided from equivalent US reference publication of US 2018/0276789).
Regarding claim 10, D’Acunto in view of Yip discloses method according to claim 1.
Although generic ROI and arbitrary shape of tiles are supported by D’Acunto (see ¶0081, 0084), an explicit mention of the limitation, wherein the tiles of the first set have a rectangular shape and the tiles of the second set have a square shape, is not found therein.  
However, Van Der Auwera discloses, methods of processing 3600 video data (abstract), where polar regions are mapped to square tiles (¶0060, last few lines, ¶0069, ¶0077-0082) and equatorial regions 306 are mapped to rectangular tiles (¶0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D’Acunto in view of Yip to include the teaching of Van Der Auwera discloses of mapping polar tiles to square and equatorial tiles of rectangular tiles, to obtain, wherein the tiles of the first set have a rectangular shape and the tiles of the second set have a square shape, because, the conversion mapping produces less distortion (¶0060).
Regarding claim 16, D’Acunto in view of Yip discloses the network equipment according to claim 11.
Although generic ROI and arbitrary shape of tiles are supported by D’Acunto (see ¶0081, 0084), an explicit mention of the limitation, wherein the tiles of the first set have a rectangular shape and the tiles of the second set have a square shape, is not found therein.  
However, Van Der Auwera discloses, methods of processing 3600 video data (abstract), where polar regions are mapped to square tiles (¶0060, last few lines, ¶0069, ¶0077-0082) and equatorial regions 306 are mapped to rectangular tiles (¶0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D’Acunto in view of Yip to include the teaching of Van Der Auwera discloses of mapping polar tiles to square and equatorial tiles of rectangular tiles, to obtain, wherein the tiles of the first set have a rectangular shape and the tiles of the second set have a square shape, because, the conversion mapping produces less distortion (¶0060).
 	Regarding claim 17, D’Acunto in view of Yip discloses the method according to claim 14.
Although generic ROI and arbitrary shape of tiles are supported by D’Acunto (see ¶0081, 0084), an explicit mention of the limitation, wherein the tiles of the first set have a rectangular shape and the tiles of the second set have a square shape, is not found therein.  
However, Van Der Auwera discloses, methods of processing 3600 video data (abstract), where polar regions are mapped to square tiles (¶0060, last few lines, ¶0069, ¶0077-0082) and equatorial regions 306 are mapped to rectangular tiles (¶0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of D’Acunto in view of Yip to include the teaching of Van Der Auwera discloses of mapping polar tiles to square and equatorial tiles of rectangular tiles, to obtain, wherein the tiles of the first set have a rectangular shape and the tiles of the second set have a square shape, because, the conversion mapping produces less distortion (¶0060).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619